department of the treasury q internal_revenue_service washington d c tax exempt and government entities ‘ division uniform issue list may set epr aty legend taxpayer a company b amount c date d date e ira x this is in response your ruling_request dated waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a the following facts and representations have been submitted in support of the ruling requested taxpayer a age represents that he received a distribution from ira x totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his misunderstanding of the tax laws and miscalculation of his tax_liability m4 on date d taxpayer a received a distribution in the form of stock with a value of amount c from ira x and transferred the distribution to his personal non-ira account with company b taxpayer a asserts that he misunderstood the current income_tax regulations which require mandatory ira withdrawals after attainment of age taxpayer a further asserts that he believed erroneously that his ira withdrawal would be a prudent withdrawal at that time taxpayer a did not discover his error until he finished preparing his federal_income_tax return on date e by that time the 60-day rollover period had expired prior to this distribution taxpayer a stated that he had never made any withdrawals from an ira taxpayer a indicates that amount c remains in his personal non-ira account since date d based on the above facts and representations you request that the service waive the day rollover requirement with respect to amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an - ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers o sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that you made a decision to take a distribution of amount c from ira x that you knew was taxable however when preparing your federal tax_return you regretted your decision because of the resulting tax_liability reasonable control which caused you to fail to satisfy the 60-day rollover requirement a waiver of the 60-day rollover period under any of the factors enumerated in revproc_2003_16 in this case there were no circumstances outside of your the circumstances you have described do not justify the granting of therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount c no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
